*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

Exhibit 10.1

ID 2951

THIS AGREEMENT made under the laws of the Province of Quebec, Canada.

 

BETWEEN:   

NATIONAL RESEARCH COUNCIL OF CANADA

whose head office address is:

1200 Montreal Road

Ottawa, ON K1A 0R6

Canada

         (called “NRC” )    

through its Montreal correspondence office:

Human Health Therapeutics

         

6100 Royalmount Avenue

Montreal, QC H4P 2R2

Canada

 

Contact:

Telephone:

Fax:

Email:

 

***

***

***

   AND:   

FIVE PRIME THERAPEUTICS, INC.

a corporation under the laws of USA

whose address is:

2 Corporate Drive

South San Francisco, CA 94080

USA

 

Contact:

Telephone:

Fax:

Email:

 

***

***

(415) 365-5601

***

     (called the “Licensee” ) 

WHEREAS

 

(a) NRC owns or controls certain technology which is subject to intellectual
property rights, including without limitation inventions (which may be protected
by patents), copyright, trade secrets, know-how, and information that is
confidential.

 

(b) NRC and the Licensee desire to enter into a license agreement that will
permit the technology to be used for Five Prime’s Internal Research Purposes.

IN CONSIDERATION of the following terms, conditions, promises, and payments, the
parties agree as follows:

 

1 DEFINITIONS IN THIS AGREEMENT

For all purposes of this Agreement the following terms, in singular or plural
form as appropriate to the context, are defined as follows:

 

  1.1 “Effective Date” means the date this Agreement is signed by both parties.

 

  1.2 “NRC Technology” means the inventions (not necessarily patentable), trade
secrets, know-how, designs, written works, samples, biological materials, and
technical information (confidential or not) provided by NRC to Licensee under
this Agreement relating to: previous technologies of ***, cell line, *** vector
and *** and *** protocols; AND the latest version of the *** with *** vector(s)
*** and *** cell lines as defined in ANNEX 1, the media, maps and detailed
information about plasmid vectors, and protocols for recombinant protein
expression related thereto.

 

  1.3 “Patents” means the following patents and patent applications listed in
Table 1, plus any divisions, continuations, continuations-in-part, re-issues,
and extensions of these patents and patent applications plus any other patents
and patent applications in other countries, covering essentially the same
inventions and claiming priority of patenting rights from any of the patents and
patent applications listed in Table 1:

 



--------------------------------------------------------------------------------

Table 1

 

Country

  

Type

  

Application Number/

Patent Number

  

Filing Date

*** ***    ***    ***    *** ***    ***    ***    *** ***    ***    ***    ***
***    ***    ***    *** ***    ***    ***    *** ***    ***    ***    *** ***
   ***    ***    *** ***    ***    ***    *** ***    ***    ***    *** ***      
   ***    ***    ***    *** ***    ***    ***    *** ***    ***    ***    ***
***    ***    ***    *** ***          ***    ***    ***    *** ***    ***    ***
   *** ***    ***    ***    ***

***.

***.

 

1.4 “NRC Intellectual Property Rights” means Patents and other exclusionary
rights in respect of the NRC Technology, and rights in respect of confidential
information included in the NRC Technology.

 

1.5 “NRC’s Internal Research Purposes” means research and development within
NRC’s laboratories.

 

1.6 “Affiliate” means with respect to any person: (i) any other person of which
the securities or other ownership interests representing fifty per cent (50%) or
more of the equity or fifty per cent (50%) or more of the ordinary voting power
or fifty per cent (50%) or more of the general partnership interests are, at the
time such determination is being made, owned, Controlled or held, directly or
indirectly, by such person; or (ii) any other person which, at the time such
determination is being made, is Controlling, Controlled by or under common
Control with, such person. As used in this Agreement, the term “Control,”
whether used as a noun or verb, refers to the possession, directly or
indirectly, of the power to direct, or cause the direction of, the management or
policies of a person, whether through the ownership of voting securities, by
contract or otherwise.

 

1.7 “Five Prime’s Internal Research Purposes” means research and development
within the Primary Site, including research conducted under collaborations,
including target discovery collaborations, Five Prime may enter into with third
parties pursuant to which Five Prime receives monetary or other consideration.

 

Page 2 of 12

 

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.



--------------------------------------------------------------------------------

2 GRANT OF LICENSE

 

  2.1 Grant: NRC grants to the Licensee a license to NRC’s Intellectual Property
Rights effective throughout the Primary Site and additional Affiliate sites for
Five Prime’s Internal Research Purposes, namely for expression of recombinant
proteins by transient transfection and for making stable cell lines if required
by Licensee.

 

  2.2 Site specific: This license is site specific and cannot be used by the
Licensee at another location. The site for which this license applies (called
the “Primary Site”) is located at: FIVE PRIME THERAPEUTICS, INC, 2 Corporate
Drive, South San Francisco, CA 94080, USA. Additional sites for Affiliates are
available at an additional cost as set forth in article 3, herein. The address
of any additional Affiliate site must be annexed to this Agreement or added in
an Amendment to this Agreement.

 

  2.3 Non-Exclusivity: The rights granted to the Licensee by way of license
under this Agreement are: non-exclusive.

 

  2.4 Sub-licensing: The Licensee may not sub-license the rights granted by this
Agreement.

 

  2.5 Delivery: NRC shall give the Licensee a copy of all of NRC’s relevant:

 

  (a) Patents, including the latest draft of any applications that have not
matured into patents;

 

  (b) Documentation that is reasonably necessary for an understanding of the NRC
Technology, to the extent that it exists;

 

  (c) Samples, in reasonable quantities, of materials illustrating the NRC
Technology.

The Licensee shall be conclusively deemed to have received all necessary
delivery under this paragraph if the Licensee has not notified NRC within
*** (***) days after the Effective Date of this Agreement that delivery is
lacking.

 

3 FEES AND ROYALTIES

 

  3.1 License Fee: As consideration for the grant of the License, the Licensee
shall pay NRC, within *** (***) days from the date the invoice is issued by NRC,
a license fee for the Primary Site of *** U.S. dollars (USD *** $). If
applicable, the Licensee shall pay NRC an additional license fee of *** U.S.
dollars (USD ***$) per year for each additional Affiliate site requested by
Licensee.

 

  3.2 Tax: The Goods and Service Tax, or Harmonized Sales Tax, or Quebec Sales
Tax, is applicable to all payments required by this Agreement, depending on the
residence of the Licensee or sub-licensee, while none of those taxes normally
applies to foreign-based payers. It is the responsibility of the payer, whether
Licensee or sub-licensee, to determine tax status and to pay to NRC the
applicable tax in addition to the payments required by this Agreement. NRC’s GST
and HST registration number is ***. NRC’s QST registration number is ***.

 

  3.3 Delinquent Accounts: NRC may use a collection agency to collect any debt
arising under this Agreement, and NRC may obtain a set-off of the debt against
any other money payable by the Government of Canada to the Licensee. The costs
and fees of collection agencies shall be added to the debt payable to NRC.

 

Page 3 of 12

 

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.



--------------------------------------------------------------------------------

4 INTELLECTUAL PROPERTY

 

  4.1 Patenting Responsibility: NRC shall bear the responsibility and pay the
cost to obtain and maintain Patents in the countries that NRC chooses to file an
application directly or through the national phase of a PCT application. NRC
shall use reasonable efforts to obtain those Patents and shall not allow those
Patents to lapse for failure to comply with maintenance obligations. If
applications (including the national phase of a PCT application) could be filed
in countries, which NRC has not chosen, they may be requested by the Licensee
and shall be filed by NRC if the Licensee bears all expenses including without
limitation the cost of maintaining those Patents. If the *** vector is part of
the NRC Technology licensed, NRC shall not have the right to file any patent
applications with respect to a modification by Licensee of a *** vector by ***.

 

  4.2 Third Party Patents: To the extent, licenses are required from third
parties in order for Licensee to use NRC Technology without risk of
infringement; the Licensee is solely responsible for obtaining such licenses.
NRC does not warrant that NRC Technology may be used without such risk.

 

5 TECHNICAL ASSISTANCE

 

  5.1 Assistance Available: NRC shall supply the Licensee with technical
assistance relating to the NRC Technology, for up to *** (***) hours of time to
be utilized within the first *** (***) months of this Agreement. Incremental
costs (such as overtime, travel, equipment fees), or any further time required,
will be charged to the Licensee at standard NRC charge rates.

 

  5.2 Licensee’s Improvements or Additions: In the event that the Licensee
produces additions or changes to the NRC Technology (called “Improvements or
Additions”), which by their nature could not be made or used without some use of
the NRC Technology, the Licensee shall provide NRC, within *** (***) days from
the time the Improvements or Additions have been made, with all available
technical information concerning them, including source code if software is
involved, and shall be deemed to license NRC to use them for NRC’s Internal
Research Purposes only at no cost to NRC. Notwithstanding the foregoing,
Licensee shall be permitted to redact any Licensee proprietary information from
any such technical information. Improvements or Additions do not include
modification of a *** vector by ***; for greater certainty, such modification(s)
and methods shall be owned by Licensee, and shall not be considered NRC
Technology or any part thereof.

 

  5.3 Grant Back: Upon Termination of this Agreement, the Licensee shall be
deemed to have granted to NRC a non-exclusive, unconditional, irrevocable,
perpetual royalty-free license, including the right to sub-license, to make, use
or sell articles incorporating any Improvements or Additions made by the
Licensee which were required by the preceding paragraph to be reported to NRC,
whether patentable or unpatentable, without any obligation to account to the
Licensee.

 

6 CONFIDENTIALITY

 

  6.1 What is Confidential: The NRC Technology is confidential to NRC except for
published elements and elements which NRC states in writing to be not
confidential. The Licensee’s knowledge, information, know-how, and/or techniques
relating to the business or affairs of the Licensee including without limitation
all research, data, specifications, plans, materials, drawings, records,
agreements and papers of any nature whether written or otherwise relating to
same (and including without limitation Licensee’s Improvements and Additions to
the NRC Technology) are considered to be Licensee’s confidential information.
Any documents of either party, marked “Confidential”, “Protected”,
“Proprietary”, or similar words, are confidential to that party.

 

Page 4 of 12

 

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.



--------------------------------------------------------------------------------

  6.2 Obligations of Confidentiality: Except to the extent particularly
expressly authorized in this Agreement, each party shall, until *** (***) years
after the expiration date defined in paragraph 10.1, protect the other party’s
confidential information with the same degree of care as it uses to protect its
own confidential information, but not less than a reasonable degree of care, and
shall not use such information for purposes other than those contemplated by
this Agreement. Disclosure of information by a receiving party is permitted to
the extent that it can be proved to be:

 

  (a) independently developed by the receiving party without reference to or use
of the confidential information of the other party;

 

  (b) received from a third party without breach of any obligation of
confidentiality;

 

  (c) in the public domain at the time of its disclosure or that later becomes
publicly available without breach of this Agreement; or

 

  (d) required to be disclosed by law, including in the case of NRC, the Access
to Information Act, or in response to a valid order of a court or other
governmental body, provided that the receiving party first provides the
disclosing party with notice of such requirements and of its intent to disclose
the information.

Notwithstanding any provision in this Agreement, nothing in this Agreement shall
or shall be deemed to prevent the Licensee from sharing NRC’s confidential
information including, without limitation, information about Licensee’s use of
the NRC Intellectual Property, with Licensee’s Affiliate(s) on a confidential
and need-to-know basis for the purposes contemplated in this Agreement.
Additionally, either party hereto shall have the right to disclose the terms and
conditions of this Agreement to the extent necessary to establish rights or
enforce obligations under this Agreement.

 

  6.3 If Confidentiality Lost: This Agreement remains in effect regardless of
any loss of confidentiality of the NRC Technology at any time for any reason,
although each party retains the right to terminate this Agreement for a breach
by the other party.

This article 6 shall survive the termination of this Agreement.

 

7 USE OF NRC’S NAME

 

  7.1 Control of Use: NRC and the Licensee each reserves the right, in its sole
discretion, to control any unauthorized use of their respective names and may
notify the other that it must immediately cease using the other’s name,
including any abbreviations, words, or images that imply an association with
that party. Upon receipt of such notification, the Licensee or the NRC, as the
case may be, must use its best efforts to withdraw from circulation any written
material that represents an unauthorized use.

 

  7.2 Authorized Use: Notwithstanding any other provision of this Agreement, NRC
hereby authorizes the Licensee, and the Licensee agrees to take all reasonable
opportunities, such as in sales literature or press releases, to acknowledge NRC
as the source of the NRC Technology, but not so as to imply, in any such
acknowledgment, that NRC endorses or approves any product or service offered for
sale by the Licensee.

 

Page 5 of 12

 

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.



--------------------------------------------------------------------------------

8 WARRANTIES, DISCLAIMERS AND INDEMNITIES

 

  8.1 Warranty of Licensing Rights: NRC warrants that it has not previously
granted any rights that would conflict with the rights granted by this
Agreement. NRC warrants that it is either the owner or the licensee (with power
to sub-license) of all Patents that may be required to practice NRC Technology
and that it has all rights to enter into this Agreement and grant the rights set
out in this Agreement.

 

  8.2 No Implied Warranties: Except for representations, warranties or
conditions expressly made in this Agreement, the NRC Technology is supplied and
licensed on an “as is” basis, and there are no representations, warranties or
conditions, express or implied by statute, including without limitation any with
respect to:

 

  (a) market readiness, merchantability, or fitness for any use or purpose;

 

  (b) operational state, character, quality, or freedom from defects;

 

  (c) non-infringement of rights of third parties under present or future
patents.

 

  8.3 No Contestation of Validity: The Licensee acknowledges the validity of the
Patents and copyright licensed hereunder and agrees not to contest such validity
during the life of this Agreement, either directly or indirectly by assisting
other parties. This clause is not operational under U.S. law.

 

  8.4 Limited Damages: NRC shall not be liable, in any event, for consequential
or incidental damages, or loss of income, arising from the possession or use of
anything licensed or conveyed pursuant to this Agreement, except as a result of
the negligence of NRC.

 

  8.5 No Indemnity Obligations: NRC rejects all liability and responsibility
relating to the consequences of using the NRC Technology.

 

9 INFRINGEMENT LITIGATION

 

  9.1 Initial Consultation: If the Licensee receives or becomes aware of any
claim or assertion by a third party that any activities by the Licensee under
this Agreement constitute an infringement or other violation of a third party’s
patents or other intellectual property, the Licensee shall notify NRC and shall
provide NRC with all details relating to the allegation. The parties shall
promptly enter into discussions with the third party to determine the extent and
validity of the infringement and the parties mutually agreed course of action.
Each party will absorb its own costs of the discussions.

 

10 DURATION AND TERMINATION

 

  10.1 Expiration: The term of the license shall commence as of the Effective
Date of this Agreement and, unless terminated earlier, shall expire five (5)
years from the Effective Date.

 

  10.2 Perpetual Renewal: Five years after the Effective date, and each year
thereafter, the Licensee may choose to perpetually renew this Agreement on a
yearly basis, by sending NRC a payment of *** US dollars (USD *** $) for each
renewal of a one year License extension. If applicable, the Licensee shall pay
NRC an additional renewal fee of *** U.S. dollars (USD *** $) per year for each
additional Affiliate site requested by Licensee

 

  10.3

Termination by Either Party for Default or Breach: In the event that one party
defaults or materially breaches any of the provisions of this Agreement, the
other party shall have the right to terminate this

 

Page 6 of 12

 

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.



--------------------------------------------------------------------------------

  Agreement by giving written notice to the defaulting party, but this act shall
not prejudice the right of NRC to recover any fee due at the time of such
termination and shall not prejudice any cause of action or claim of NRC accrued
or to accrue on account of any breach or default by the Licensee. However, if
the defaulting party cures the breach within *** (***) days after the notice is
given, this Agreement shall continue in full force and effect.

 

  10.4 (a) Termination by NRC: This Agreement, at the option of NRC, may be
terminated forthwith by NRC if the Licensee becomes bankrupt, or insolvent, or
has a receiver appointed to continue its operations, or passes a resolution for
winding up, or takes the benefit of any statute relating to bankrupt or
insolvent debtors or the orderly payment of debts.

(b) Termination by the Licensee: This Agreement may be terminate at any time by
the Licensee upon *** (***) days written notice to the NRC, subject to
paragraph 10.5, provided that no license fee paid or payable will be reimbursed
to the Licensee.

 

  10.5 Procedure on Termination: Upon termination, the Licensee shall cease any
other use of the NRC Technology unless the NRC Technology, in total, has then
become part of the public domain other than through any act or omission of the
Licensee.

 

  10.6 Accrued Obligations: Termination does not release a party from any
obligations, which accrued while this Agreement was in force or upon its
termination.

 

  10.7 Survival: Notwithstanding the termination of this Agreement, the
provisions of paragraph 5.3 shall survive such termination with respect to any
activities conducted by Licensee prior to such termination.

 

11 LAWS AND DISPUTES

 

  11.1 Choice of Law: This Agreement shall be interpreted according to the laws
of the Province of Quebec and the laws of Canada in force there.

 

  11.2 Court: Subject to paragraph 12.3, for any litigation concerning this
Agreement, including litigation arising from arbitration, the parties hereby
irrevocably and unconditionally attorn to the exclusive jurisdiction of the
Courts of the Province of Quebec, and all courts competent to hear appeals
therefrom. The parties expressly exclude any conflict of laws rules or
principles that might refer disputes under this Agreement to the laws of another
jurisdiction. Despite the foregoing, if this Agreement or any aspect of it
becomes a subject of judicial proceedings in the United States of America, then
the Licensee irrevocably waives any and all rights it has to a trial by jury in
the United States, and the Licensee agrees that the matter will be heard before
a judge sitting alone, due to the nature and complexity of the NRC Technology
and applicable laws.

 

  11.3 Dispute resolution: Disputes concerning this Agreement shall not be
litigated. All disputes arising in connection with this Agreement which cannot
be resolved through negotiations to the mutual satisfaction of both parties
within *** (***) days, or such longer period as may be mutually agreed upon, may
be submitted by either party to arbitration in accordance with the Commercial
Arbitration Act of Canada, R.S.C., 1985, c. 17 (2nd Supp.), as amended, and
shall be subject to the following:

 

  (a) The party requesting arbitration shall do so by written notice to the
other party.

 

  (b) The arbitration shall take place in *** before a single arbitrator to be
chosen jointly by the parties. Failing agreement of the parties on a single
arbitrator within *** (***) days of the notice requesting arbitration, either
party may apply to a judge of a court having jurisdiction in *** for the
appointment of a single arbitrator.

 

Page 7 of 12

 

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.



--------------------------------------------------------------------------------

  (c) Each party shall pay its own costs and an equal share of all of the costs
of the arbitration and the fees of the arbitrator, except for the exceptional
circumstance in which an arbitral award may require the payment of all costs by
a party who has brought a plainly frivolous dispute.

 

  (d) The arbitrator shall issue a written decision as soon as practicable after
the conclusion of the final hearing, but in any event no later than *** (***)
days thereafter, unless that time period is extended for a fixed period by the
arbitrator on written notice to each party because of illness or other cause
beyond the arbitrator’s control. The decision shall be in the form of an award
made in writing and signed by the arbitrator.

 

  (e) The decision shall be final and binding on the parties in accordance with
the Commercial Arbitration Act of Canada.

Neither party may request arbitration in respect of a breach of this Agreement
after the *** anniversary of the day on which the requesting party first
discovered that breach, unless the other party has agreed in writing to extend
the period.

 

12 GENERAL TERMS AND CONDITIONS

 

  12.1 Entire Agreement: This Agreement represents the entire understanding
between the parties as of the Effective Date hereof, and supersedes all prior
communications, negotiations and agreements, written or oral, concerning the NRC
Technology.

 

  12.2 Limits of Agreement: For greater certainty, the parties agree that this
is not an assignment of ownership of copyright or of patent rights, but merely a
license. This Agreement shall not be construed as creating the relationship of
principal and agent, employer and employee, fiduciary, distributorship,
partnership, or joint venture.

 

  12.3 Amendments: This Agreement may only be amended by an agreement in
writing, signed by the parties, expressly referring to this Agreement.

 

  12.4 Severance: If any provision in this Agreement is found, by a court or
arbitration, to be wholly or partly invalid, illegal or unenforceable in any
respect, the remainder of this Agreement shall remain enforceable and this
Agreement shall be construed as if that provision had never existed. The request
to initial each page is not a condition of this Agreement.

 

  12.5 Waiver: Failure by either party to assert rights arising from any breach
or default of this Agreement, or acceptance of payments, shall not be regarded
as a waiver of rights. No failure to assert rights, no waiver, and no toleration
implies any continuing or future waiver of rights.

 

  12.6 Assignment: This Agreement is personal to the parties, so that neither
its assignment, nor its assumption by a corporation formed by amalgamation with
a party is valid.

 

  12.7 Force Majeure: Neither party shall be responsible or liable to the other
for failure or delay in the performance of this Agreement due to war, fire,
accident or other casualty, labour disturbance, act of the public enemy, act of
God, or any other contingency beyond that party’s reasonable control. In the
event of applicability of this paragraph, the party affected by such force
majeure shall use its best efforts to eliminate, cure and overcome any such
causes and resume performance of its obligations as soon as possible.

 

Page 8 of 12

 

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.



--------------------------------------------------------------------------------

  12.8 Notices: Any notice contemplated by this Agreement, unless a different
address is subsequently notified by one party to the other in writing, must be
sent to the address stated at the beginning of this Agreement where the parties
are identified, by:

 

  (a) registered mail, and then it is deemed to be an effective notice *** (***)
days after it is sent,

 

  (b) courier, and then it is an effective notice only when acknowledged by an
official receipt, or

 

  (c) by personal delivery to the office of the chief executive officer of the
party, and then it is an effective notice only when acknowledged by a signature
of either that person or a person with apparent authority to receive messages.

SIGNED by the Licensee in duplicate at South San Francisco, CA, USA

 

    FIVE PRIME THERAPEUTICS, INC.

Date: 3 December, 2013     Per:  

/s/ W. Michael Kavanaugh

    Name and title:  

W. Michael Kavanaugh

      Senior Vice President and CSO

SIGNED by NRC in duplicate at Montreal, QC, Canada

 

    NATIONAL RESEARCH COUNCIL OF CANADA Date: 28 Nov, 2013     Per:  

/s/ Julie Ducharme

      Julie Ducharme, General Manager       Human Health Therapeutics

 

Page 9 of 12

 

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.



--------------------------------------------------------------------------------

ANNEX SP – SCHEDULE OF PAYMENTS TO NRC

To Agreement with FIVE PRIME THERAPEUTICS, INC.

for the technology described as: previous technologies of ***, cell line, ***
vector and *** and *** protocols; AND the latest version of the *** with ***
vector(s) *** and *** cell lines as defined in ANNEX 1, the media, maps and
detailed information about plasmid vectors, and protocols for recombinant
protein expression related thereto

Billing Address, if not the same as the party’s address at the beginning of this
Agreement:

 

 

Invoicing reference number, if desired:                             

TERMS OF PAYMENT:

 

SP-1 All amounts set out in the Invoicing Schedule shall be due as invoiced by
NRC, which invoice shall provide for payment due *** (***) days from the date
the invoice is issued. The first amount expressed in the Invoicing Schedule to
be invoiced upon signature of this Agreement by both Parties is due within
*** (***) days from the date the invoice is issued by NRC. NRC shall issue
invoices for subsequent payments in accordance with the Invoicing Schedule
below.

 

INVOICING SCHEDULE

   PRINCIPAL     GST      QST      AMOUNT
DUE  

Invoiced on the Effective Date and payable within *** (***) days from the date
the invoice is issued. (Trial fee for Primary Site)

     USD  ***      n/a         n/a         USD  *** 

Due as invoiced (License fee for each additional Affiliate site requested by
Licensee, if applicable)

     USD  ***      n/a         n/a         USD  *** 

Perpetual Renewal (Annual Renewal Fee for the Primary Site payable five years
after the Effective Date of the License and each year thereafter)

     USD  ***      n/a         n/a         USD  *** 

Due as invoiced (Renewal fee for each additional Affiliate site requested by
Licensee, if applicable)

     USD  ***      n/a         n/a         USD  *** 

 

SP-2 If the total of payments above does not agree with a statement in the main
body of this Agreement about the amount to be paid to NRC in cash, the main body
is considered correct.

 

SP-3 NRC may suspend its performance of any obligations under this Agreement
until the specified prepayment or payment is received, and for as long as any
payments are in arrears.

 

SP-4 Payments must be made to: “Receiver General - National Research Council of
Canada” and addressed to:

Accounts Receivable

National Research Council of Canada

1200 Montreal Road

Ottawa, ON K1A 0R6

Canada

 

Page 10 of 12

 

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.



--------------------------------------------------------------------------------

SP-5 Where an instrument tendered in payment or settlement of an amount due to
NRC is, for any reason, dishonoured, an administrative charge of *** U.S.
dollars (USD ***) is payable to NRC and is due as invoiced.

 

SP-6 Interest is payable on all overdue amounts. Interest on overdue amounts is
calculated and *** and accrues during the period beginning on the due date and
ending on the day before the day on which payment is received by NRC. For
purposes of this paragraph *** means the rate of interest established
periodically by the ***, and *** means the *** that are established during the
month before the month in respect of which interest is being calculated.

***

- End of Annex SP -

 

Page 11 of 12

 

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.



--------------------------------------------------------------------------------

ANNEX 1 – LIST OF MATERIAL

Re: *** with *** vector(s), *** and *** cell lines

***

- End of Annex 1 -

 

Page 12 of 12

 

*** INDICATES ONE PAGE OF MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.